Berry, J.
The tax judgment involved in this case describes the taxed property as follows:
Subdivision of Section, Lot, or Block. Section or Lot. Town or Block. Range. No. of Acres.
S. 60 rods, -W. JS. E.J 30 119 22 30
The county auditor’s certificate of sale describes the property sold under the judgment as.follows:
Subdivision or Addition. Section or Lot. Township or Block. Range.
S. 60 rods, W. -J S. E. \ 30 119 22
*137The descriptions of the property under the headings “Subdivision,” etc., though not such as a nice conveyancer would be likely to employ, are nevertheless commonly used and understood in this state to denote a piece of land-running across the subdivision mentioned, from east to west, and sixty (60) rods in width from north to south, measuring north from the south line of the given subdivision. The figures 30 and 119, under their respective headings, followed as they are by the designation of a range, (22,) evidently refer to the numbers of a section and township, and not of a lot or block. The descriptions are sufficient. The position of the case is, then, this: The trial court has found substantially and in effect (though somewhat inartificially) the existence of a tax judgment, regular upon its face, against the property in dispute, a regular sale thereof in pursuance of the judgment, the issuance of a proper certificate of sale, the due assignment thereof to the defendant, and the expiration of the period of redemption long before the commencement of this action. The sale was made in 1875. It is therefore governed by the statute then in force. O’Mulcahy v. Florer, 27 Minn. 449. The statute then read that “no [tax] sale shall be set aside or held invalid unless the party objecting to the same shall bring his action to set aside such certificate or to test the validity of such sale within five years from the date of the sale.” Laws 1875, c. 5, § 30. In this case there is an actual tax sale upon an actual tax judgment, (which, as the judgment of a domestic tribunal of superior jurisdiction, is certainly, even in a tax ease, at least prima facie valid;) the sale is made in 1875, and this action, instituted. to determine any and every claim of defendant to the sold property adverse to plaintiff, is brought in 1881. The plaintiff’s attack is too late, and the tax sale must stand.
Judgment affirmed.